DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Claim Rejections - 35 USC § 112(a) or 35 USC § 112, First Paragraph Pre AIA 
Applicants amendments made in response to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph in the Final Rejection (mailed 12/24/2020) as failing to comply with the written description requirement are effective. Accordingly the rejection(s) of said claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.

Allowable Subject Matter
Claim(s) 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, which recites:
A method by a user equipment (UE), the method comprising:
determining when a channel state information (CSI) reporting configuration is received;
determining whether to report CSI on a resource outside a Discontinuous Reception (DRX) active time based on when CSI reporting configuration is received; and 
reporting the CSI multiplexed with other Uplink Control Information (UCI) on a Physical Uplink Shared Channel (PUSCH) on the resource outside the DRX active time when the CSI reporting configuration is received during a DRX Active Time.

A method by a UE, the method comprising (Loehr [Par. 254-Par. 258] teaches a “UE” also referred to as a “mobile station” ): 
determining, when a CSI reporting configuration is received (Loehr [Par. 254 – Par. 258] teaches a step of determining when a CSI reporting configuration is received, a PDCCH , is received.  “[256]…the PDCCH is received in subframe N-3, i.e. after subframe N-4…”, “[0258] the PDCCH is received in subframe N-4…”);
determining whether to report CSI based on when CSI reporting configuration is received (Loehr [Par. 257] teaches “…the UE…determine that the UE would be in Non-Active Time in Subframe N…for the following reason: until and including subframe N-4 no PDCCH was received…the UE will thus not transmit CSI/SRS contrary to the configuration”, [Par. 258] teaches, “…the PDCCH is received in subframe N-4 instead of in subframe N-3…the determination as to whether to transmit the CSI/SRS at the configured subframe N, also considers the PDCCH at subframe N-4…The estimation process estimates the DRX status of the UE for subframe N to be Active Time…which means the UE shall report CSI/SRS as configured”);
reporting the CSI when the CSI reporting configuration is received during a DRX Active Time ( [Par. 258] teaches, “…the PDCCH is received in subframe N-4 instead of in subframe N-3…the determination as to whether to transmit the CSI/SRS at the configured subframe N, also considers the PDCCH at subframe N-4…The estimation process estimates the DRX status of the UE for subframe N to be Active Time…which means the UE shall report CSI/SRS as configured”).
Loehr differs from claim 1, in that Loehr is silent on reporting the CSI multiplexed with other UCI on a PUSCH on the resource outside the DRX active time.  Loeher instead teaches reporting the CSI on a the PDCCH is received in subframe N-4 instead of in subframe N-3…the determination as to whether to transmit the CSI/SRS at the configured subframe N, also considers the PDCCH at subframe N-4…The estimation process estimates the DRX status of the UE for subframe N to be Active Time…which means the UE shall report CSI/SRS as configured”). While there is other prior art of record that teach or suggest features similar to claim 1, said prior art still fails to remedy deficiencies of Loehr with respect to claim 1. 
Nayeb Nazar (US 20110249578 A1) like Loehr is silent on reporting the CSI multiplexed with other UCI on a PUSCH on the resource outside the DRX active time when the CSI reporting configuration is received during a DRX Active Time. Nayeb Nazar instead teaches reporting a CSI on PUCCH on a resource inside/during the DRX active time, when the CSI reporting configuration is received during a DRX Active Time (“[0131]…For example, when DRX is configured, the WTRU 102 may monitor PDCCH during the DRX active time. The WTRU 102 may transmit CSI reports for subframes for which the WTRU 102 may monitor the PDCCH for other dynamic grants and/or assignments for the serving cell specified in the SPS -CSI grant. In an embodiment, the WTRU 102 may not transmit CSI for subframes that may not correspond to the DRX active time. For example, when DRX is configured and the WTRU 102 is not in DRX active time the WTRU 102 may not transmit SRS and may not report CQI/PMI/RI on the PUCCH.”).
Lee (US 20150208461 A1) also like Loehr is silent on on reporting the CSI multiplexed with other UCI on a PUSCH on the resource outside the DRX active time when the CSI reporting configuration is received during a DRX Active Time. Lee discloses reporting CSI on a PUCCH on resource inside/during the DRX active time (“[0150] More details, This processor 1161, controls to report the CSI and SRS transmission with restriction as not to perform the CSI and SRS transmission when it is determined to not enough time to prepare to the CSI and SRS transmission by expecting a DRX operation according to the DRX configuration using the preparation time defined as a certain number of consecutive subframes before the onDurationTimer is active and the processing time defined as a certain number of consecutive subframes after a drx-InactivityTimer was started. The Preparation Time and the Processing Time configuration are signalled by an RRC signaling, an MAC signaling, or especially, a predetermined value by predefined with the BS which recognize the report the CSI and SRS controlled by UE with selective restriction”. Also refer to [Fig. 9] and [Fig. 10]).
Song (US 20210028844 A1) discloses reporting the 
 However, Song differs from claim 1, in that the reporting step of song is responsive to information, first information, within the CSI reporting configuration.  Song [Par. 108] teaches, "[0108] In one embodiment of the present disclosure, the foregoing first information is configured to indicate allowing the terminal in the inactive time to report CSI report at a CSI report instant, or prohibiting the terminal in the inactive time from reporting the CSI report at the CSI report instant.". This differs from claim 1 which teaches where the reporting is responsive to the prior steps of determining when CSI reporting configuration is received, and determining whether to report CSI on a resource outside the based on when the CSI reporting configuration is received ("determining when a CSI reporting configuration is received...determining whether to report the CSI...based on when the CSI reporting configuration is received…and reporting the CSI...when the CSI reporting configuration is receivued during a DRX Active Time"). In other words, Song teaches reporting the CSI based on information contained within the CSI reporting configuration itself, where as the method of claim 1, teaches CSI reporting based on when the CSI reporting configuration is received. Furthermore, Song does not disclose where the CSI report is multiplexed with other UCI as recited in claim 1.
Thus the prior art of record neither alone or in combination suggest the feature for reporting the CSI multiplexed with other Uplink Control Information (UCI) on a Physical Uplink Shared Channel (PUSCH) on the resource outside the DRX active time when the CSI reporting configuration is received during a DRX Active Time, as arranged with the remaining elements of claim 1. Thus claim 1 is allowed. Independent claim(s) 7 recites substantially the same features as claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476